Citation Nr: 0200781	
Decision Date: 01/23/02    Archive Date: 02/05/02

DOCKET NO.  00-24 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for enuresis.

Entitlement to service connection for a chronic psychiatric 
disability.


REPRESENTATION

The veteran is represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel

INTRODUCTION

The veteran had active naval service from October 14 to 
December 10, 1981.  This matter comes to the Board of 
Veterans' Appeals (Board) from a February 2000 decision of 
the Department of Veterans Affairs (VA) Waco Regional Office 
(RO), which denied service connection for enuresis and for a 
psychiatric disability.

On August 2000 psychiatric examination, the fee-basis 
examiner diagnosed post-traumatic stress disorder (PTSD) and 
opined that such disability resulted from the veteran's 
experiences in the Navy.  As this issue of service connection 
for PTSD has not been fully developed or adjudicated, it is 
referred back to the RO for initial adjudication.  


FINDING OF FACT

The veteran is not currently shown by competent medical 
evidence to suffer from enuresis (bed-wetting).  


CONCLUSION OF LAW

Enuresis was not incurred or aggravated during the veteran's 
active service.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.1(m), 3.6, 3.303, 3.306 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for benefits unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West Supp. 2001).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim of service connection for 
enuresis.  The Board is unaware of, and the veteran has not 
identified, any additional evidence which is necessary to 
make an informed decision on this issue.  Thus, the Board 
believes that all relevant evidence which is available has 
been obtained with regard to this issue.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing at the 
RO.  Further, the veteran and his representative have been 
notified of the evidence necessary to establish the benefits 
sought.  Consequently, the Board concludes that VA's 
statutory duty to assist the veteran has been satisfied.

Factual Background

According to his DD Form 214, the veteran entered service in 
October 1981 at the age of 17 and served for one month and 27 
days.  

In a September 1981 report of medical history, he checked the 
box "no" in response to the inquiry as to whether he had 
experienced "bed wetting since the age of 12."  Bed-wetting 
was not reported as evident during the September 1981 
enlistment medical examination.  

In a November 1981 letter to his mother, he stated that he 
might receive an honorable medical discharge due to his bed-
wetting.  He went on to say that he did not know why he was 
experiencing enuresis, as he had not wet his bed "for about 
three years."  

A service medical record indicates that he was seen for 
evaluation of enuresis in early December 1981.  It was noted 
that no organic disease was found that would cause him to be 
a bedwetter.  The diagnosis was functional enuresis.  A 
subsequent service medical record indicates that he had been 
complaining of enuresis for the previous two months and that 
relaxation classes did not provide relief.  

Later that month, a Naval Aptitude Board report indicated 
that he had been in two companies without making significant 
progress in adaptation to military life, that he had 
accumulated 16 demerits in eight weeks of training and was 
evaluated as unwilling to function as a recruit, that he was 
described as immature and without motivation to succeed as he 
refused to accept military authority and discipline, and that 
he was resolute in his desire for separation from the 
service; thus, on December 7, 1981, the Naval Aptitude Board 
recommended that he be administratively separated from naval 
service due to his refusal to adjust to military training.  

In July 1999, the veteran filed a claim of service connection 
for enuresis.

In July 1999, L. Levinson, M.D., stated that the veteran 
developed enuresis in service, and that enuresis had not been 
a problem prior to service.

On August 2000 VA medical examination, the veteran reported 
nighttime enuresis in service that resolved completely 
following discharge.  He denied stones, urinary tract 
infections, dysuria, and hematuria.  He also denied 
incontinence.  On objective examination, the examiner 
indicated that the veteran had no genitourinary 
abnormalities.  As for a diagnosis, the examiner indicated 
that "[e]nuresis [was] not found" as there was insufficient 
evidence to support such a diagnosis.  

In June 2001, the veteran testified at a personal hearing at 
the RO.  He mentioned that he experienced enuresis in 
service.

Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (2001).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2001).  It is the Secretary's burden to 
rebut the presumption of in-service aggravation.  See Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b) (2001); Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995).  Temporary or intermittent flare-ups of 
a preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  See 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

A claim of service connection for a disability must be 
accompanied by medical evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C.A. § 1110 requires current symptomatology at the 
time the claim is filed in order for a veteran to be entitled 
to compensation); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of 
a present disability for VA compensation purposes). 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2001).  A veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence.  See also 38 C.F.R. § 3.102 (2001).  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App.49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

The evidence reveals quite clearly that the veteran suffered 
from enuresis prior to service and had problems again during 
service.  The evidence also indicates that he no longer 
suffers from enuresis.  In fact, according to the recent 
August 2000 VA medical examination report, the veteran 
himself provided a clinical history that his enuresis had 
resolved completely following his service separation and the 
examiner noted on that occasion, by way of diagnosis, that 
"[e]nuresis not found."  

In order for service connection to be granted, there must be 
medical evidence of a current disability.  See Gilpin, supra; 
Degmetich, supra.  The evidence of record is unequivocal with 
respect to the fact that he does not now suffer from 
enuresis.  As there is no present disability, there is no 
chronic disability to service connect.  Id.; 38 C.F.R. 
§ 3.303.  Moreover, service connection on the basis of 
aggravation cannot be granted.  See 38 C.F.R. § 3.306.  As he 
indicated on VA medical examination in August 2000, he is no 
longer afflicted with enuresis since he left service, service 
connection cannot be granted and there is no need for the 
Board to inquire whether enuresis was aggravated during 
service.  Id.; 38 C.F.R. § 3.303; Gilpin, supra.

In conclusion, this is not a case where the evidence is in 
relative equipoise; rather, the preponderance of the 
competent medical evidence of record reflects that the 
veteran no longer suffers from enuresis.  38 U.S.C.A. § 5107; 
Gilbert, supra.  


ORDER

Service connection for enuresis is denied.


REMAND

In July 1999, the veteran filed a claim of service connection 
for paranoid delusions.  By April 2000 decision, the RO 
denied service connection for a mental disorder.

The veteran was afforded a fee-basis psychiatric examination 
in August 2000, and the diagnoses were PTSD, major 
depression, and chronic anxiety.  However, with the exception 
of PTSD, the examiner did not provide an opinion regarding 
the etiology of all of the veteran's psychiatric 
disabilities.  Additional private psychiatric and 
psychological assessments of record reveal diagnoses of 
schizophreniform and bipolar disorder, as well as 
schizophrenia, characterized by paranoid ideas.  

Pursuant to 38 U.S.C. § 5103A (added pursuant to enactment of 
VCAA), VA must make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claimant's 
claim.  This includes informing the veteran of all evidence 
needed to support his claim.  Also, VA must assist claimants 
in obtaining government and private records, and obtain 
medical opinion when such is necessary to make a decision on 
a claim.  

In this case, VA must obtain a medical opinion regarding the 
etiology of all of the veteran's diagnosed mental 
disabilities.  Also, VA must make reasonable efforts to 
ensure that all relevant medical evidence is obtained.

To ensure that VA has met its duty to assist the veteran, 
this case is remanded for the following:  

1.  The RO must review the claims file to 
ensure compliance with VCAA.  The RO 
should ensure that the notification 
requirements and development procedures 
of VCAA are satisfied.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107; 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  

2.  The RO should contact the veteran and 
his representative and ask them to 
prepare a list of all psychiatric and 
psychological treatment and examinations 
from VA or private medical sources since 
his separation from service in late 1981.  
If he identifies further medical records, 
the RO should obtain the necessary 
releases and make reasonable efforts to 
obtain such records (not already in the 
claims file).  

3.  Next, the RO should schedule the 
veteran for VA psychiatric examination.  
The examiner should list all psychiatric 
diagnoses, if any and provide an opinion 
regarding the etiology of each to 
determine whether any current psychiatric 
disability is related to service.  If a 
diagnosis of PTSD is deemed appropriate, 
the examiner should identify the specific 
stressor(s) that caused the PTSD and 
comment on the basis for a link between 
the current symptomatology and any in-
service stressors alleged by the veteran.  
If a pre-existing psychiatric disorder is 
identified, the examiner should determine 
whether it underwent a permanent increase 
in severity during or as a result of 
service and state whether such increase 
was due to the natural progress of the 
disease.  The claims file and a copy of 
this remand should be made available to 
the examiner in conjunction with the 
examination.  The examiner is requested 
to provide a rationale for all 
conclusions reached.  

4.  The RO should review the claims file 
to ensure that the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
compliance with this remand; if they are 
not, the RO should take corrective 
action.  Stegall v. West, 11 Vet. App. 
268 (1998).

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims (the Court) for 
additional development or other appropriate action must be 
handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2001) 
(Historical and Statutory Notes). 



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



